Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00517-CR

                                Trisha Marie ANTHONY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2010-CR-8748W
                        Honorable Melisa Skinner, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED and the judgment of the trial court is AFFIRMED.

      SIGNED May 27, 2015.


                                             _____________________________
                                             Rebeca C. Martinez, Justice